Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 16, it is not clear if applicant is claiming the sensor incorporated into a home automation device, a consumer electronics device, a mobile phone, a tablet computer or a watch or simply the sensor.  For examination purposes, examiner will treat claim 16 as the sensor incorporated into a home automation device, a consumer electronics device, a mobile phone, a tablet computer or a watch.  However, if that is not what applicant intended as the scope of claim 16, examiner notes that claim 16 will be treated as equivalent to claim 1 and rejected using the same reference combination as applied against claim 1 below.  
Claim 5 contains the trademarks/trade names Teflon, Teflon AF 1600 and Teflon AF 2400.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fluoroplymer products and, accordingly, the identification/description is indefinite.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayebi (US 2016/0187279) in view of Pompei (US 4,025,892).  In the patent publication Tayebi teaches sensor devices and systems for detecting an analyte.  In one embodiment, a transducer array operable to detect a plurality of analytes is provided.  Such an array may include a support substrate and a plurality of Metal Oxide Semiconductor (MOS) sensors coupled to the substrate.  Each MOS sensor can further include a MOS active material, a plurality of heating elements thermally coupled to the MOS active materials in a position and orientation that facilitates heating of the MOS active materials, and an electrode functionally coupled to the MOS active material and operable to detect a response signal generated by the MOS active material.  Figure 1 shows an example of a sensor that includes a patch of a MOS active material (102) positioned to be exposed to a sample to be tested.  A heating element (104) is thermally coupled to the MOS active material, and is positioned to facilitate heating of the MOS active material.  In some embodiments, heating element geometry may be specifically configured in order to lower or minimize power consumption, lower or minimize heat dissipation, or provide uniform heating.  In some embodiments, more than one such advantage can be obtained with a single heating element geometry or configuration.  The device can further include one or more electrodes (106) to detect a resistance change caused by a reaction between the MOS active material and an analyte.  In addition to analyte-related signals (including signals indicating the absence of an analyte), the electrode can receive and transmit signals relating to analyte concentration, the temporal fluctuations in analyte level, as well as signals from other components or modules of the device.  Advantageously, in some embodiments, the geometry or configuration of the .  
2 and TiO2), the patch arranged on the support structure or partly housed therein; electrodes (11,12) in electrical communication with the patch; and a selective gas-permeable filter (14), wherein the selective gas-permeable filter comprises a fluoro-polymer (polytetrafluoroethylene, column 3, lines 50-58); a first part of an external surface of the patch covers a part of the support structure (see figures 1-2, the bottom surface of patch 13 covers part of the support and the electrodes); and a remaining part of said external surface is coated by the selective gas-permeable filter (see figures 1-2, the top surface of patch 13 is covered by filter 14), so as to form a coated patch of sensing material.  Column 1, lines 53-66 in describing a prior device teach that the device requires heating to a temperature above ambient to measure low concentrations.  Column 8, lines 16-24 teach that the constituent elements, the conditions for depositing layer 13, the dielectric film 14 and the aftertreatments must be chosen so as to be in accordance with the nature of the substances to be detected and for a given substance moreover in accordance with the sensitivity range to be covered.  For a given substance to be detected a low-resistance probe, a medium-resistance probe or a high-resistance probe may be required.   
It would have been obvious to one of ordinary skill in the art at the time the application was filed to place a fluoropolymer coating on the Tayebi patches of MOS active material in a manner covering the part of the surface of the MOS active material patch that was not covering the support as shown/taught by Pompei because it would have been recognized as preventing access to the MOS active material only through the fluoropolymer allowing the filtering affect taught by Tayebi to occur.  
With respect to claims 2-4, paragraph [0048] in describing figure 4, teaches that a given analyte detection system can additionally include a heating control module (408), that can be functionally coupled to an I/O module (406), and can operate to control heating of the plurality of heating elements in a MOS sensor array (404).  Additionally, the heating control module can functionally couple with temperature sensors, and can thus monitor and/or control the output of the heating elements based on the temperature sensor readings.  Figure 2 as described in paragraph [0029] shows another non-limiting example of a MOS sensor including a MOS active material (202) positioned to be exposed to a sample to be tested and a heating element (204) 
With respect to claims 6-8 and 11, paragraph [0039] of Tayebi teaches a variety of MOS active materials that are capable of being used in a sensor to detect an analyte.  The thickness of the MOS active material can vary depending on the MOS sensor design and according to the 
Column 2, lines 14-24 and column 5, lines 40-47 of Pompei teach a metal oxide layer thickness of 0.05 to 0.08 µm (50-80 nm) and a fluoropolymer thickness of 0.01 to 0.04 µm (10-40 nm).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have the MOS active layer and fluoropolymer layers of Tayebi have thicknesses in the ranges taught by Pompei or thicker because as taught by Tayebi the thickness can be within the depth of change of the MOS work function but could also be thicker and Pompei shows that the thicknesses within the claims are common and capable of providing detectable changes.
With respect to claim 10 and 14-15, figures 3-4 of Tayebi show a set of MOS active material patches on one or more supports as described above for claims 1-4.  Paragraphs [0030]-[0032] teach that when a plurality of MOS sensors is included in an array to provide selectivity to one or more analytes or groups of analytes, that array can provide effective identification and quantification of complex samples of related or unrelated analyte mixtures.  A given array can include at least two MOS sensors, where each MOS sensor has the same, similar, or different analyte selectivity as compared to other MOS sensors in the array.  A MOS sensor array can selectively detect at least two analytes.  In some cases, each of the MOS sensors in an array can be selective to a different analyte.  In other cases, one or more MOS sensors in an array can be selective to a given analyte.  As one example, half of the MOS sensors in an array can be selective to one analyte, while the other half of the MOS sensors can be selective to another analyte.  In another example, multiple groups of MOS sensors can be included in an array, where each group is selective to a different analyte or group of analytes. In other cases, the individual MOS sensors of an array may not be selective to a specific analyte or analytes, and analyte selectivity of the array is a result of the pattern of partial or cumulative response generated by the array as a whole.  In other words, a plurality of MOS sensors can be used as a collective to generate such selectivity.  In some embodiments, the individual MOS sensors in the array are not sufficiently selective to distinguish between multiple analytes by themselves.  In additional embodiments, the MOS sensors may have differing response characteristics to an analyte in a sample.  The differing responses across the MOS sensors in the array can be used as a type of 
With respect to claims 17-20, the structure involved in the method is as described above with respect to claims 1-4, 6-8 and 13-14.  Paragraph [0055]-[0056] teach with respect to figure 5, that the disclosure additionally provides exemplary methods for determining a composition in a gas environment.  Steps in a method can include providing electrical energy to a transducer/sensor array (502), exposing the transducer/sensor array to the gas environment (504), reading out data generated by the plurality of MOS sensors in the transducer/sensor array (506), processing the data to identify analyte positive MOS sensors from the plurality of sensors 508), and determining the composition of analytes in the gas environment based on a response pattern across the plurality of MOS sensors (510).  The method can further include quantifying each analyte in the composition of analytes from the response of each of the MOS sensors.  Quantifying can include any analysis of quantitative data such as, for example, analyte concentration.  In another aspect, quantifying each analyte further includes comparing the response from the analyte positive MOS sensors against a previously generated analyte pattern.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tayebi in view of Pompei as applied to claim 1 above, and further in view of or Potyrailo (US 2004/0115823), Prabhakar, Kumar or Nason.  While Tayebi and Pompei teach the use of the fluoropolymer polytetrafluoroethylene (Teflon is a tradename utilized by one supplier), Tayebi does not teach the use of an amorphous fluoropolymer.  
In the patent publication Potyrailo teaches a protective overlayer for a sensor array sensing surface includes an amorphous fluoropolymer overlayer overlaid on different sensing films, the amorphous fluoropolymer being resistant to common organic solvents, alkaline and acid solutions.  Paragraphs [0023]-[0024] teach a variety of amorphous fluoropolymers as the protective overlayer materials for applications in chemical sensors.  Preferred are random copolymers of tetrafluoroethylene (TFE) and perfluoro-2,2-dimethyl-1,3-dioxole (PDD) sold under the trademark TEFLON AF® (paragraph [0030] specifically teaches TEFLON AF 2400).  For film deposition, amorphous fluoropolymers can be dissolved in perfluoro(2-butyl 
In the paper Prabhakar studied gas and vapor sorption and permeation in poly(2,2,4-trifluoro-5-trifluoromethoxy-1,3-dioxole-co-tetrafluoroethylene).  The solubilities of N2, CO2, CH4, C2H6, C3H8, and C3F8 and permeabilities of N2, O2, CO2, CH4, C2H6, and C3H8 were determined in a glassy, amorphous fluoropolymer prepared from 80 mol % 2,2,4-trifluoro-5-trifluoromethoxy-1,3-dioxole (TTD) and 20 mol % tetrafluoroethylene (TFE), commercially known as Hyflon AD 80 (see figure 6 and its associated discussion).  This polymer exhibits lower increases in hydrocarbon gas and vapor solubility with increasing penetrant critical temperature than conventional hydrocarbon polymers.  On the basis of a best fit of the natural logarithm of solubility vs critical temperature, Hyflon AD 80 should have much lower solubility for high molar mass hydrocarbon compounds (e.g., n-decane) than conventional hydrocarbon polymers.  Pure gas CO2/CH4 separation properties of this polymer are comparable with those of some hydrocarbon polymers considered for natural gas purification.  When exposed to a feed stream containing a mixture of CO2 and CH4 (see figure 8 and its associated description), the polymer exhibits a CO2 permeability of approximately 250 barrers and a CO2/CH4 mixed-gas selectivity of 10.6 at 1.6 atm CO2 partial pressure.  The mixed gas selectivity decreases minimally as CO2 partial pressure increases to 10.6 atm.  The mixed gas selectivity is also maintained when moderate amounts of toluene and n-hexane are present in the CO2-CH4 feed 2 and C2H6.  The polymer also exhibits reversible hysteresis in C3H8 permeability with pressure.  Figure 1 presents the chemical structure of (a) Hyflon AD 80 and (b) Teflon AF polymers (n = 0.65 for AF1600 and n = 0.87 for AF2400).  Table 3 gives a comparison of some parameters for the different amorphous fluoropolymers.  
In the paper Kumar teaches a hydrogen selective gas sensor in humid environment based on polymer coated nanostructured-doped tin oxide.  Nanocrystalline indium oxide-doped tin oxide thin film sensors were synthesized using sol–gel dip-coating technique.  The sensors were spin-coated with three different types of polymer namely polymethyl methacrylate (PMMA), poly-perfluorobutenyl vinyl ether (Cytop), fluoropolymer (Fluoropel).  The room temperature sensor characteristics (response time, electrical response and recovery time) of the three sensors with different polymer coating were compared at hydrogen concentrations of 600, 1500, 6000 and 15,000 ppm and at two different humidity levels of 14% and 65%.  It was found that the polymer coating preserves the selective sensing property of indium oxide-doped tin oxide even at high humidity.  The response kinetics of the sensors with different coatings was been compared.  The paragraph bridging pages 884-885 teaches that among the important parameters affecting the low temperature sensing properties of In2O3-doped SnO2 thin film are nanocrystallite size, film thickness, film porosity, doping, surface-catalyst and relative humidity.  The effects of nanocrystallite size, film thickness, doping, operating temperature, amount of reducing gas, and the role of electrode spacing on sensor performance have been well established.  However these sensors have been shown to work best in the laboratory set-up where the moisture content/humidity is below the normal atmospheric level.  In the presence of humidity, the selectivity for hydrogen over moisture of such semi-conductor oxide based sensor decreases.  The first full paragraph on page 885 teaches that in developing a robust hydrogen sensor for pragmatic purpose such as, hydrogen gas leak detection, monitoring of hydrogen fuel cell applications, etc., it is important for those semiconductor based sensors to work equally well in low and high moisture content.  Thus more refined investigation needs to be done for In2O3-doped SnO2 sensors, which shows high hydrogen sensitivity and selectivity not only at room temperature but also in a humid environment.  The described work aims at enhancing the electrical response, response time and recovery for In2O3-doped SnO2 sensor in high humidity 2O3-doped SnO2 thin films were formed on the microelectrodes and were sputtered with a thin Pt layer before being heated up to 400 °C in air, held at that temperature for 60 minutes before cooling to room temperature.  Three different sensor samples were prepared, then each sensor was spin coated with polymethyl methacrylate (PMMA), poly-perfluorobutenyl vinyl ether (Cytop), fluoropolymer (Fluoropel) inside an anaerobic chamber to provide a coating thickness of 200 nm.  The three polymer coated sensor samples were then baked at 170 °C on a hotplate for 10 minutes to promote at least adhesion of the coating.  Figure 2 shows that the uncoated sensor responds to both hydrogen and humidity.  Figures 4-5 show less response to humidity for the fluoropolymer coated sensor compared to the uncoated and PPMA coated sensors.  The first paragraph on page 889 teaches that Fluoropel is 1% perfluoro-acrylate in perfluoropolyether and has a contact angle with water greater than 150°.  Cytop is an amorphous perfluoropolymer with a contact angle with water of 110°.  This suggests that Fluoropel is better than both, Cytop and PMMA, for hydrophobic applications and thus is expected to perform best at preventing the effect of moisture on the selectivity of hydrogen sensor.  Fluoropel worked better than Cytop for reducing the effect of moisture due to its better adhesion to the substrate surface.  
In the paper Nason looked at deposition of amorphous fluoropolymer thin films by thermolysis of Teflon amorphous fluoropolymer.  Thin films (0.3–5 μm) of an amorphous fluoropolymer (AF) derived from the copolymeric material Teflon AF 1600 were deposited on Si (100) wafers by vacuum pyrolysis.  Infrared spectroscopy indicated that the composition of the deposited films was similar to the source material.  The deposited films were amorphous by x‐ray diffraction.  The surface morphology contained micropores which did not extend through films deposited at a low rate.  The refractive index was ∼1.2 at 633 nm.  Comparisons are made to films derived from ordinary Teflon (also by pyrolysis).  The mechanism for the repolymerization of the Teflon AF copolymer at the substrate surface is discussed.  The first paragraph of the paper on page 1866 teaches that problems with Teflon such as adhesion, plastic creep and thermal stability had hindered its application in electronics.  The second paragraph on 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use an amorphous fluoropolymer such as taught by Potyrailo, Prabhakar, Kumar or Nason as the coating layer in Tayebi because of their recognized ability to protect sensors as taught by Potyrailo and Kumar, their ability to have potential analytes permeate/diffuse therethrough as shown by Prabhakar and their improved properties compared to Teflon (polytetrafluoroethylene) as taught by Nason.  
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tayebi in view of Pompei as applied to claims 6-8 above, and further in view of Kumar as described above.  Tayebi teaches a variety of metal oxide materials usable as the MOS active material including tin oxide, indium oxide and combinations thereof (see paragraph [0039]).  Paragraph [0040] teaches that the MOS active material can be doped, either to affect analyte selectivity or for other functionality of the sensor.  Any dopant that is useful in the construction or use of the MOS sensor can be used to dope the active material.  Non-limiting examples can include Pt, Pd, W, Au, In, Ru, In2O3 and the like, including combinations thereof.  In some cases, a dopant can include any useful catalyst.  In other cases, a dopant can include a noble metal.  It is noted that, in addition to increasing selectivity, the MOS active material can be doped to decrease selectivity towards an analyte or analytes.  Tayebi does not teach that the MOS active material is tin dioxide doped with platinum or palladium.  However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the active material of Kumar in the Tayebi device because of its known use for an analyte within the scope that Tayebi is intended to cover.  Additionally it would have been obvious to use a fluoropolymer thickness such as the 200 nm taught by Kumar because of its known use in a MOS sensor for an analyte within the scope that Tayebi is intended to cover.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tayebi in view of Pompei as applied to claim 1 above, and further in view of Rump (US 5,725,425).  Tayebi teaches that the filter can be coated directly on the MOS active material or alternatively can be .  
In the patent Rump teaches a sensor system in which a mixed oxide sensor (see column 6, lines 45-62) including tin dioxide and other dopants (Pt and/or Pd) is used.  Column 14, lines 1-13 teach that a sensor part (50) and an evaluation unit (51) belong to the sensor system.  The sensor part has a gas sensor element (52), having a changeable ohmic resistance and is held by means of a heating unit (53) at an operating temperature of less than 250 °C.  Column 16, lines 28-63 describe figures 10-11 and teach that the gas sensor element is mounted on a circuit board (66) and fitted inside chamber (67) formed by a wall or screen (68) and by a horizontal plate (69).  The gas sensor element is directly mounted here on the circuit board.  The wall/screen is constructed on a gas-permeable basis.  In this way, rapid and unhindered gas exchange between chamber 67 and the air surrounding wall/screen 68 can take place.  One constituent part of the wall is a gas-permeable film (72).  Teflon has proven itself to be an especially suitable material for this film.  The film is covered and supported on both sides by stable wall sections (73 and 74) so that vibration of the film may be excluded.   The wall sections can be in the form of drawn parts of woven wire or as drawn perforated metal or plastic.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a support layer such as taught by Rump between the fluoropolymer and MOS active material patch of the Tayebi structure because of its function as a support and its ability to allow gases to pass therethrough as taught by Rump.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tayebi in view of Pompei as explained above with respect to claim 1, and further in view of Burgi (US 2014/0209983), Buhler US 2014/0223995), Papageorge (US 2016/0189520) or Schmidlin (US 2014/0216129). Tayebi does not teach the sensor incorporated into a home automation device, a consumer electronics device, a mobile phone, a tablet computer or a watch.
 In the patent publication Burgi teaches a chemical sensor with at least one layer of metal oxide arranged between two electrodes with the length of the layer of metal oxide between the electrodes being less than 50 microns.  Paragraphs [0002]-[0006] teach that as portable or mobile devices, mobile phones or electronic agendas, become more and more ubiquitous, as the processing power of their internal processors grows and equally the bandwidth for communication with stationary processors, such portable devices take on more and more the role 
In the patent publication Schmidlin teaches a mobile device including a CPU for operating a display and other user interface circuitry.  Further, it comprises a gas sensor as well as a sensor hub connecting the gas sensor and other sensors to the CPU.  In order to save power, the device can be brought into a low-power operating mode, where the CPU is idling or switched-off and the gas sensor itself has a low-power and a high-power operating mode.  However, even in this low-power operating mode, the sensor hub still monitors for changes of the signal from the gas sensor and wakes the device up if such a change is detected.  Paragraph [0002] teaches that it has been known to incorporate gas sensors into portable sensor devices, such as mobile phones or tablet computers.  For example, humidity sensors have been incorporated into some smartphone devices.  Figure 3 shows an embodiment of a gas sensor (30).  The sensor is a sensor basically of the type where a sensing layer (35a, 35b, 35c, 35d), in 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate the sensor of Tayebi into a portable mobile device such as taught by Burgi or Schmidlin because of the desire to incorporate such sensors into portable electronic devices to sense chemicals in the air around an individual as taught by Burgi or Schmidlin.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art are related to metal oxide gas sensors and other references having teachings that are similar to those of the references applied above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797